Conviction for burglary; punishment, seven years in the penitentiary.
We find in the record no bills of exception. A number of exceptions were taken to the charge of the court and appear to have been filed with the clerk of said court, but same are not approved as having been properly presented to the trial court and can not be by us considered. Appellant asked a special charge, which was refused by the court, and we find no exception nor objection to this action of the court. There is in the record no statement of facts.
The judgment will be affirmed.
Affirmed. *Page 83